Third District Court of Appeal
                               State of Florida

                       Opinion filed October 20, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D19-2178
                      Lower Tribunal No. F14-3553A
                          ________________


                           Antonio Hodgson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Diane V.
Ward, Judge.

     The Law Office of Robert David Malove, P.A., and Robert David
Malove (Fort Lauderdale), for appellant.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for appellee.


Before LOGUE, LINDSEY and HENDON, JJ.

     PER CURIAM.
      Antonio Hodgson appeals the summary denial of his motion for

postconviction relief under Florida Rule of Criminal Procedure 3.850 alleging

numerous claims of ineffective assistance of trial counsel. Because we find

that Hodgson’s claims were either conclusively refuted by the record,

presented meritless issues, or were previously adjudicated on direct appeal,

we affirm the trial court’s well-reasoned order. See McLin v. State, 827 So.

2d 948, 954 (Fla. 2002) (“To uphold the trial court’s summary denial of claims

raised in a 3.850 motion, the claims must be either facially invalid or

conclusively refuted by the record.”); Lukehart v. State, 70 So. 3d 503, 512

(Fla. 2011) (“[C]ounsel cannot be deemed ineffective for failing to make a

meritless argument.” quoting Schoenwetter v. State, 46 So. 3d 535, 546 (Fla.

2010)).

      We further affirm Hodgson’s resentencing. Any comments by the trial

court regarding the factors for sentencing a juvenile offender to a life

sentence were harmless because Hodgson was neither sentenced to life

imprisonment nor a term of years equal to life imprisonment. § 921.1401(2),

Fla. Stat. (2019) (enumerating factors for “determining whether life

imprisonment or a term of years equal to life imprisonment is an appropriate

sentence” in a case involving a juvenile offender).

      Affirmed.


                                      2